Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Aug. 20, 2021 have been entered.  

Status of the Claims
Claims 1-4, 7, 17, 19, 25, 31, 36, 38, 67, and 71-75 are pending and are now under consideration*.  Claims 1 and 4 have been amended; claims 5, 6, 8-16, 18, 20-24, 26-30, 32-35, 37, 39-66, and 68-70 are cancelled; claims 71-75 have been added.  This Office Action is in response to the request for continued examination filed on Aug. 20, 2021.  

*New claims 71-75 limit the mesenchymal cell-binding moiety to "an antibody, antibody-like polypeptide, polypeptide, or aptamer that specifically binds to integrins CD73, CD90, CD105, ASC-1, PAT2, P2RX5, or Nrg4".  Applicants have elected the peptide having the amino acid sequence CX(n)C, where n is 7 or 8 (e.g., such as SEQ ID NO:2), as the species of mesenchymal cell-binding moiety.  This small peptide is clearly neither an antibody, an antibody-like polypeptide, nor an aptamer.  Further, it is not clear (n)C peptides and polypeptides as alternatives, and do not state that the small CX(n)C peptides are species of the polypeptides in [0304].  Therefore, the examiner contacted applicants' representative to clarify whether claims 71-75 are encompassed by the elected species.  Applicants' representative indicated that he believed the mesenchymal cell binding moiety of claims 71-75 would be encompassed by the elected species.  See the attached Interview Summary.  
In light of applicants' response, claims 71-75 will be included with the examined claims under the presumption that these claims are encompassed by the elected species (i.e., that the small (9-10) residue CX(n)C peptides such as recited in claim 67 are "polypeptides" that would specifically bind the integrins recited in claim 71).  Claims 71-75 are only included to the extent that they are considered to be encompassed by the elected species based on the response provided by applicants' representative.  
Applicants are required, in response to this Office Action, to clearly state on the record whether the small (9-10) residue CX(n)C peptides such as recited in claim 67 are "polypeptides" that would specifically bind the integrins recited in claim 71.  If it is determined that claims 71-75 are not encompassed by the elected species, these claims will be withdrawn in the future, as being drawn to non-elected subject matter consistent with MPEP § 803.02(III).  

OBJECTIONS/REJECTIONS WITHDRAWN



The objection to claim 1 is withdrawn in light of the claim amendments.

The rejection of claims 1-4, 7, 17, 19, 25, 31, 36, 38, and 67 designated 'B' in the prior Office Action under 35 U.S.C. 112(a), lack of written description, is withdrawn in light of the claim amendments.

The rejections of claims 4 and 70 under 35 U.S.C. 112, 2nd paragraph/(b) are either withdrawn in light of the claim amendments (claim 4) or are moot in light of the claim cancellation (claim 70).

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-4, 7, 17, 19, 25, 31, 36, 38, and 67 designated 'A' in the prior Office Action under 35 U.S.C. 112(a), lack of written description, is maintained as discussed below.

The rejection of claims 1-4, 7, 17, 19, 25, 31, 36, 38, 67, and 71-75 under 35 U.S.C. 103(a) is maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Objections
embed mesenchymal cells" for consistency with claim 71.  
Claim 4 is objected to because of the following informalities: as currently amended the claim recites "a first dimension no greater than least twice as great", which appears to be missing a word.  It is suggested that this phrase be amended to "a first dimension no greater than at least twice as great".  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a) or (pre-AIA ), § 112 (1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description

	Claims 1-4, 7, 17, 19, 25, 31, 36, 38, and 67 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically: 
A.  Claim 1 recites "a mesenchymal cell-binding moiety".  
Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP §2163.  
The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.  Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004).  In the instant case, while the specification provides the structures of a limited number of peptides (five), it does not describe a sufficient number of "mesenchymal cell-binding moieties" of different structures so as to convey Univ. of Cal. V. Eli Lilly, 119 F.3d 1559, 1568 (Fed. Cir. 1997).  Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing "sufficiently detailed, relevant identifying characteristics," including "functional characteristics when coupled with a known or disclosed correlation between function and structure."  Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1427, 1432 (DC WNY 2003).  
"It is 'not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure ....Rather, it is a question whether the application necessarily discloses that particular device.'" Martin v. Mayer, 823 F.2d 500, 505 (Fed. Cir. 1987), quoting Jepson v. Coleman, 314 F.2d 533, 536 (CCPA 1963)).  Here, because the specification lacks a description of structural features required to exhibit the recited property or a description of the structural features of a moiety "configured such that" it will exhibit the recited property, the specification does not support a finding that a mesenchymal cell binding moiety is necessarily disclosed in the manner required under 35 U.S.C. 112(a).  
In paragraph [0302], applicants state that a "mesenchymal cell-binding moiety" refers to a component of the scaffold complex capable of mesenchymal cell or precursor recruitment or capture.  This is a functional definition that is not tied to any particular structure or structural features.  Par. [0303] names "peptides" and "antibodies" as two specific "mesenchymal cell-binding moieties" mentioned, the disclosure fails to describe the claimed genus of compounds in a manner that complies with the written description requirement of 35 USC § 112(a).  Claim 1, and all claims dependent thereon, are rejected as lacking proper written description.  
Applicants are alerted that "a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus." AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  A "generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus."  Id. at 1349.  “[M]erely drawing a fence around a perceived genus is not a description of the genus.”  AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).  “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.”  Id.  “Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.”  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the specification describes "mesenchymal cell-binding moieties" (response, p. 8-9).  
The specification has been carefully analyzed and the limited description of "mesenchymal cell-binding moieties" is not sufficient to provide adequate written description of the virtually unlimited genus instantly claimed.  Specifically, the instant claims broadly recite any "mesenchymal cell-binding moiety" (see claim 1).  This recitation is completely functional.  Turning to the specification, only a small group of peptides (five), all of which are cyclic, is provided for actual examples of what "mesenchymal cell-binding moieties" may be.  The specification does not describe any structural features of these peptides that one could use to identify common structural motifs that define a "mesenchymal cell-binding moiety".  The rest of the description provided is in the context 

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-4, 7, 17, 19, 25, 31, 36, 38, 67, and 71-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZUSSMAN (WO 2013/172788; Pub. Nov. 21, 2013) in view of BEACHLEY (US 2012/0040461; Pub. Feb. 16, 2012), LOWMAN (US 2011/0288199; Pub. Nov. 24, 2011), SHALABY (2007/0202074; Pub. Aug. 30, 2007), HASHI (WO 2007/146261; Pub Dec. 21, 2007; on IDS), LOH (Loh, Q. L., et al. Tissue Engineering: Part B (2013); 19(6); pp. 485-502), BENCHERIF (US 2014/0112990; Pub. Apr. 24, 2014), CHRISTMAN (US 2012/0264190; Pub Oct. 18, 2012), and GONZALEZ (WO 2012/082765; Pub. Jun. 21, 2012).  
Zussman discloses fiber-reinforced hydrogel composite tissue/cell scaffolds, which include a hydrogel component and a fibrous component containing a plurality of fibers (i.e., a scaffold complex), wherein said composite mimics the extracellular matrix (ECM) of common tissues (title; abstract; [0007], [0021], [0080], [00136]).  Zussman teaches that a hydrogel is characterized by a high permeability for exchange of nutrients necessary for cell proliferation.  The physical properties of hydrogels are similar to native tissue, and hydrogels may be used to encapsulate cells in the hydrogel matrix.  Generally, a hydrogel may be formed by using at least one, or one or more types of hydrogel precursor, and setting or solidifying the one or more types of hydrogel precursor in an aqueous solution to form a three-dimensional network, wherein formation of the three-dimensional network may cause the one or more types of hydrogel precursor to gel ([0035]-[0036]).  Zussman teaches that the scaffold may be used in vivo as a framework to which cells may attach, and to which both existing and additional cells may grow to regenerate tissues, which may be lost through injury or disease.  The composite scaffold is adapted to be deliverable to a site, such as defect site, in an animal or a human body, such that the composite may in vivo.  The scaffold may be used as cell carriers or for placement in the body for regeneration of soft yet load-bearing tissues (for example, but not limited to, heart muscle, cartilage, and dermis) ([0071]).  The scaffold is suitable for implantation within a subject in need thereof and may comprise cell growth media containing embryonic stem cells derived conditioned medium, which typically provides necessary nutrients and environmental conditions for cell growth.  The cells may be introduced and incubated under conditions suitable for cell growth by introducing the scaffold into a patient and allowing native cells, such as stem cells to migrate into the scaffold.  The scaffold may be administered by injecting the composite with embryonic stem cells derived conditioned medium into the region requiring cellular growth or remodeling, such as the region of damaged tissue or a defect site ([0073], [00136]).  
The hydrogel component may be hyaluronic acid ([0038]-[0040], [0055]; claim 14).  The fiber component may be polycaprolactone (PCL) (i.e., a biocompatible biodegradable polyester) ([0028], [0057]; claim 9).  The fibers may be produced by conventional techniques, such as electrospinning ([0024]-[0025], [0064], [0066]; Examples; claim 18).  Electrospinning affords control of the length of the resultant electrospun fibers by, for example, varying the voltage applied to the needle or by varying the composition of the melt or solution in the syringe ([0024]).  By embedding short-length fibers, wherein the length of each fiber is less than about 1000 microns, in a hydrogel, properties (e.g., elastic modulus, gelation time, etc.) of the resultant composite may be improved due to structural reinforcement of the hydrogel by the fibers ([0021], [0026]).  The length of the fibers is less than about 1,000 µm, such as from about 100 µm to about 300 µm.  Fibers of this 
Regarding the ratio of fiber component to hydrogel component, Zussman teaches the composite consists of less than about 10 wt.% of the fibrous component based on the total weight of the composite ([0027]).  Thus, Zussman teaches that the composite scaffold has the claimed ratio.  For example, according to Zussman the scaffold could have about 9-10 wt.% fibrous component.  In this case, the remainder of the scaffold would be about 90-91 wt.% hydrogel, and the ratio of fiber to hydrogel would be about 1:10.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05(I).  
Furthermore, in light of the teachings of Beachley and Lowman (discussed in more detail below), the amount of fiber, and in turn the ratio of fiber to hydrogel, is a parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  As discussed further below, Beachley teaches that a higher volume fraction of fibers can further increase strength characteristics of a formed composite array.  Likewise, Lowman teaches that fiber-reinforced hydrogel composites for implantation into a subject are known to have a fiber volume within about 5-50%, and that the final amount of fiber used will depend primarily 
Zussman teaches the hydrogel may include chemical bonding such as cross-linking, which may be done in the presence of the fibers ([0023], [0046], [0048], [0054], [0058], [0070]), which suggests covalent linkage of the fibers to the hydrogel.  Thus, Zussman teaches the inventive concept of the instantly claimed soft tissue device, and most of the instantly claimed features.  
However, Zussman does not appear to explicitly disclose (i) wherein the polymeric fibers or fragments thereof are covalently linked to the hydrogel material; (ii) wherein the scaffold complex comprises a plurality of pores; or (iii) a mesenchymal cell binding moiety linked to the scaffold.  Beachley, Lowman, Shalaby, Loh, Bencherif, Christman, and Gonzalez cure these deficiencies.  Their teachings are set forth herein below.  
Beachley discloses nanofiber reinforced hydrogel structures for tissue engineering as a support for living cells, where the fibers are an electrospun array that is embedded in the hydrogel (title; abstract; [0007], [0011]; [0044], [0083]).  The hydrogels can be made of hyaluronic acid ([0072]).  When utilized as a supporting scaffold for living cells, for in vivo environment in which that cell type can be found ([0045]).  Polymers for use in forming the electrospun fiber array can include biocompatible polymers, such as polycaprolactone ([0048]).  Beachley teaches the fibers can include functionalization to promote bonding between the fibers and/or constituents of an encapsulating network.  Specifically, the fibers can be formed of materials that include or can be functionalized to include a reactivity moiety such as amine, carboxylate, or thio groups, that can allow covalent, non-covalent, or any other type of bonding of a protein or other component of an encapsulating network to a fiber surface ([0067]-[0072]).  Beachley embodies the composites in the form of sheets (Example 3; Figs. 22-24).  
Beachley teaches the volume fraction of components of a formed composite array can be varied depending upon desired characteristics of the array.  For instance, arrays exhibiting excellent strength characteristics and good cellular ingrowth capability can be formed with nanofibers embedded in a hydrogel-forming network at a volume fraction of about 3% v/v.  Volume fraction of composite array components can be readily adjusted by controlling the nanofiber fabrication conditions and collecting time.  For example, a composite array including a higher volume fraction of electrospun fibers can be formed, for example, by increasing the density of the fibers in the electrospun array (e.g., through decrease in speed of the collection surfaces of increase in collection time).  A higher 
Similarly, Lowman discloses fiber-hydrogel composites for tissue replacement (title; abstract; [0063]).  Lowman teaches methods for controlling the relative percent volume of the hydrogel and fibers, cross-linking, fiber orientation, density, etc. such that the material properties of the composite can be controlled and/or customized to match particular tissue types (abstract).  The composite includes at least one fibrous component forming part of a fiber volume, and a hydrogel polymer fraction ([0007]).  Lowman teaches the selection of at least one fibrous component is based on the ability to modify the surface of at least one fibrous component, such that it interacts with at least one hydrogel component, which interaction may be covalent attachment ([0010], [0055], [0062], [0103]).  Lowman teaches the mechanical behavior of a fiber-reinforced polymer matrix composite depends not only on the properties of the two constituents, but also on the strength of the interface between them ([0055]-[0056], [0062]).  Lowman teaches the fiber volume fraction in the composite can be about 5-50%, and the final amount of fiber used will depend primarily on whether the fiber is used as an organized or unorganized structure, as well as the final tensile strength desired for the tissue being mimicked ([0053]).  Lowman teaches that the fiber number and volume fraction can be altered to produce a desired tensile strength ([0062]).  
Similarly, Shalaby discloses injectable single- and multiple-component precursors of fiber-reinforced hydrogels (title; abstract; [0006]).  The injectable fiber-reinforced hydrogels can be formulated to comprise a cell-growth promoting agent selected from those known to accelerate tissue regeneration and site stabilization of the synthetic 
Hashi discloses biomolecule-linked biomimetic scaffolds that may be hydrogels (title; abstract; [0095]).  The scaffolds feature biomolecules covalently attached to a first fibrous polymer scaffold, and said fibers may be polycaprolactone ([0005], [0229]; claim 7).  The first fibrous polymer scaffold may be surrounded by a second polymer scaffold ([0176]).  Hashi teaches covalent attachment of a biomolecule to the fibrous scaffolds using any of a variety of reactive functional groups.  Maleimides are specifically taught and illustrated ([0232]-[0233]; Table 1).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have covalently linked the fibers to the hydrogel.  One would have been motivated to do so with the expectation of providing a stronger hydrogel with improved structural properties per the teachings of Beachley, Lowman, and Shalaby.  Further, this is a common arrangement for fiber reinforced hydrogels as evidenced by the prior art, and one would have had a high expectation of success since Zussman teaches the hydrogel may include chemical bonding such as cross-linking, which may be done in the presence of the fibers ([0023], [0046], [0048], [0054], [0058], [0070]).  
Regarding the recitation of maleimide groups with a certain surface density on the fibers, Hashi teaches the suitability of any of a variety of reactive substituents including 
Further, the current record does not support a finding that the instantly recited surface density is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Burden is shifted to applicants to show criticality and an unobvious difference conveyed by the instantly claimed range.  
Regarding porosity of the hydrogels, Beachley teaches that arrays with little (i.e., low) porosity are not suitable in bioengineering applications as scaffolding material as they only allow cells to grow on the surface, and development of a three-dimensional cellular construct throughout the depth of the array is not possible ([0004]).  Lowman teaches the hydrogels may be porous, or can be augmented with a porous periphery (i.e., surface), or open-cell pores, to augment attachment via the ingrowth of surrounding tissue, if desired ([0050]).  
Further, Loh reports on the role of porosity and pore size in (hydrogel) scaffolds for tissue engineering applications, e.g., for those for cell infiltration and adipogenesis nd col.).  Loh reports on pore size and porosity for a variety of cell types and scaffolds (Table 1).  Notably the pore sizes are nearly all greater than 5 µm, and the porosities are nearly all above 75% (most are above 80%) (Table 1).  
Similarly, Bencherif discloses an injectable hydrogel scaffold composition with open, interconnected macropores for cell delivery (title; abstract; [0004], [0017]; claim 22).  The hydrogel comprises pores to permit the structure to be seeded with cells and to allow the cells to proliferate and migrate out of the structure to relocate to bodily tissues such as the injured or diseased muscle in need of repair or regeneration.  Hydrogels with greater than 75% (e.g., 80-90%) porosity offer advantages such as injectablity and easy/efficient cell encapsulation ([0045]; claim 5).  Preferably, the hydrogel comprises macropores, e.g., pores that are characterized by a diameter of 2 µm-1 mm.  The average pore size comprises 200 µm ([0018]; claims 1, 5, 10, 19, 22).  
In light of these teachings, it would have been prima facie
Regarding the recitation of a certain concentration of pores surface density on the surface of the device, the teachings of Beachley, Lowman, Bencherif, and Loh establish the porosity of the hydrogels to be a result-effective variable.  Specifically, Loh teaches that pore size and porosity direct cellular responses and alter the mechanical properties of tissue scaffolds (abstract; p. 493).  Loh teaches that macropores are essential to provide space for vascularization and tissue ingrowth, since gas diffusion, nutrient supply and waste removal is facilitated (p. 492, 2nd col.).  Loh reports on pore size and porosity for a variety of cell types and scaffolds, nearly all of which are greater than 5 µm, and the porosities are nearly all above 75% (most are above 80%) (Table 1).  Bencherif teaches that pores permit the hydrogel structure to be seeded with cells and to allow the cells to proliferate and migrate out of the structure to relocate to bodily tissues such as the injured or diseased muscle in need of repair or regeneration.  Hydrogels with greater than 75% (e.g., 80-90%) porosity offer advantages such as injectablity and easy/efficient cell encapsulation ([0045]; claim 5).  Preferably, the hydrogel comprises macropores, e.g., pores that are characterized by a diameter of 2 µm-1 mm.  The average pore size comprises 200 µm ([0018]; claims 1, 5, 10, 19, 22).  Thus, despite discussing the exact feature instantly claimed (i.e., the importance of high porosity in a hydrogel matrix for soft tissue applications), the prior art does not expressly teach the numerical range for the concentration of the pores on the surface since it is within the skill of the ordinary artisan to adjust this parameter using routine optimization.  One would be motivated to do so to obtain a hydrogel matrix having the desired porosity, and thus mechanical properties, and ability to allow cells to move in and out of the device (per all of Beachley, Lowman, Bencherif, and Loh).  Moreover, the instant application does not provide a porosity value 
Further, the current record does not support a finding that the instantly recited pore surface concentration is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Burden is shifted to applicants to show criticality and an unobvious difference conveyed by the instantly claimed range.  
Christman discloses the use of decellularized/delipidized extracellular matrix derived from lipoaspirate obtained from liposuction or loose connective tissue for soft tissue reconstruction, for example for repairing or regenerating damaged adipose tissue (title; abstract; [0003], [0008], [0014]-[0015]).  Christman teaches adequate replacement of adipose tissue is often overlooked when restructuring soft tissues for aesthetic improvement or traumatic injury repair.  In addition to its roles in energy storage and cushioning, adipose tissue also significantly contributes to bodily symmetry and 
Gonzalez teaches CMLAGWIPC (SEQ ID NO: 75) the peptide of instant claim 67 (i.e., instant SEQ ID NO: 2) as a known adipose targeting/binding peptide (p. 3, lines 1-2; p. 29, line 30 to p. 30, line 2).  The peptide may be used in injectable gel formulations (p. 32, lines 20-30; p. 33, lines 15-21).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composite scaffolds of Zussman covalently linked to a mesenchymal cell-binding moiety, such as adipose-binding peptides known in the art (per Gonzalez and Christman) and to use ECM tissue from a liposuction aspirate (per Christman).  One would have been motivated to do so to provide an injectable scaffold with the ability to recruit adipose cells (per Christman), which is in-line with the object of Zussman ([0071], [0073]).  One would expect that covalent linkage of known adipose-binding peptides to the fiber scaffold would keep these peptides in place and prevent their diffusion out of the hydrogel, thus improving the ability of the hydrogel to recruit adipose cells into the hydrogel.  Further, in doing so, one would have expected to improve the ability of the cell scaffolds to repair soft adipose tissues for aesthetic improvement or traumatic injury repair.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the instant claims call for a mesenchymal cell-binding moiety (response, p. 10).  
Applicants' argument reinforces the written description rejection above.  Specifically, Gonzalez teaches CMLAGWIPC (SEQ ID NO: 75) the peptide of instant claim 67 (i.e., instant SEQ ID NO: 2) as a known adipose targeting/binding peptide (p. 3, lines 1-2; p. 29, line 30 to p. 30, line 2).  If it is applicants' position that this peptide is not a mesenchymal cell-binding moiety then applicants have clearly not provided adequate written description of the same.  
Applicants argue that the instant claims recite maleimide groups on the surface of the polymeric fibers (response, p. 10).  
This claim limitation has been expressly treated in detail in the Office Action, and it does not distinguish over the cited combination of prior art.  Specifically, as discussed supra, Hashi teaches maleimides as one of a variety of known functional groups to link biomolecules to fiber scaffolds.  Beachley, Lowman, and Shalaby establish the amount of surface modification of the fibers to be a result-effective variable.  Similar to Hashi, Shalaby teaches the injectable polymeric composition comprises a dispersion of surface-maleated microfibers capable of being covalently linked to the hydrogel matrix.  Although the prior art does not expressly teach the numerical range for the density of the functional groups on the fiber surface, the prior art establishes this feature to be result-effective, and it is within the skill of the ordinary artisan to adjust this parameter using routine optimization.  One would be motivated to do so to control/customize the amount of cross-linking of the fibers to the hydrogel matrix to obtain a final hydrogel product having the 
Further, the current record does not support a finding that the instantly recited surface density is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Burden is shifted to applicants to show criticality and an unobvious difference conveyed by the instantly claimed range.  Applicants have provided no such evidence.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

U.S. Patent No. 10,463,768
Claims 1-4, 7, 17, 19, 25, 31, 36, 38, and 67-70 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,463,768, optionally in view of Christman and Gonzalez.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '768 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '768 claims do not recite a mesenchymal cell-binding moiety.  However, in light of Christman and Gonzalez, it is an obvious variation to use a mesenchymal cell-binding moiety such as those taught by Gonzalez.  One would be motivated to do so to provide an injectable scaffold with the ability to recruit adipose cells (per Christman).  Thus the entire scope of the instant claims is rendered obvious since it is an obvious variation of the '768 claims.  

U.S. Patent No. 10,471,181
Claims 1-4, 7, 17, 19, 25, 31, 36, 38, and 67-70 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,471,181, optionally in view of Christman and Gonzalez.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '181 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '181 claims do not recite a mesenchymal cell-binding moiety.  However, in light of Christman and Gonzalez, it is an obvious variation to use a mesenchymal cell-binding 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the patented claims do not require a mesenchymal cell-binding moiety (response, p. 11).  
However, as discussed above, this is a minor variation over the patented claims, which would have been obvious to anyone of skill in the art.  Applicants' argument is simply a restatement of the difference between the claim sets, which difference has been shown to be obvious in light of the cited references.  

Conclusion
Claims 1-4, 7, 17, 19, 25, 31, 36, 38, 67, and 71-75 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658